The Chancellor.
The bill prays for a discovery of the usury charged, and, consequently, to subject the defend*368ant to a forfeiture at law of his whole debt; and as the till does not contain an offer, or tender, of the sum actually borrowed, with the lawful interest, after crediting the eleven per cent, already advanced, the motion cannot be granted. jj. jg a principle, that he who seeks equity, must do equity; and if the borrower comes into this court for relief against his usurious contract, he must do what is right, as between the parties, by bringing into court the money actually advanced, with the legal interest, and then the court will lend him its aid as against the usurious excess. To compel a discovery, without such offer, would be against the fundamental doctrine of this court, which will not force a discovery that is to lead to a forfeiture. (Bosanquet v. Dashwood, Cases temp. Talbot, 38. Fitzroy v. Gwillim, 1 Term Rep. 153. Viner, tit. Usury, 315. Chauncey v. Taheurden, 2 Atk. 393. Earl of Suffolk v. Green, 1 Atk. 450.)
Injunction denied.